Title: To George Washington from Adam Stephen, January–February 1755
From: Stephen, Adam
To: Washington, George

 

Dr Sir
[Jan.–Feb. 1755]

It is with the greatest Chearfulness that I comply with your Desire in letting the Soldiers enjoy your Gratuity mention’d to Capt. Perouny: Believe me, Sir, we well always Set a high value upon every Mark of your Esteem, and for my own part it gives me the Greatest uneasiness to have Reason to believe that I do not Enjoy the same Share of your Confidence and friendship that I once was happy in: Depend on it, Sir, my Constant Endeavours Shall be to deserve it.
Our Orders for marching are postpon’d, and as I foresee no bad Consequence from it, I hope the pleasure of Seeing you in Town. The Humour of Soldiers at Pay time prevents my Seeing you to day, or I would have done myself the pleasure to Wait on you. I offer my Complemts to Colo. Fairfax, His Lady & Miss Fairfax, and Am with Regard Dr Sir, Your own

Adam Stephen

